NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 17, 2018* 
                                 Decided October 17, 2018 
                                               
                                           Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        JOEL M. FLAUM, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
 
No. 17‐3042 
 
CHARLES DENT,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois. 
                                                   
      v.                                          No. 3:15‐cv‐00740‐NJR‐DGW 
                                                   
RANDAL MCBRIDE and                                Nancy J. Rosenstengel, 
DENNIS LARSON,                                    Judge. 
      Defendants‐Appellees. 
 
                                         O R D E R 

       Illinois prisoner Charles Dent sued two prison doctors under 42 U.S.C. § 1983 for 
deliberate indifference to his pain from three abscessed teeth, in violation of the Eighth 
                                                 
            * Wexford Health Sources, Inc. was not served with process in the district court 

and is not participating in this appeal. We have agreed to decide this case without oral 
argument because the briefs and record adequately present the facts and legal 
arguments, and oral argument would not significantly aid the court. FED. R. APP. P. 
34(a)(2)(C).   
No. 17‐3042                                                                              Page  2 
 
Amendment. The district court granted the defendants’ motion for summary judgment, 
and Dent appeals. We affirm the judgment. 
         
        We construe all facts in the light most favorable to Dent, the nonmoving party. 
Shields v. Ill. Dept. of Corrs., 746 F.3d 782, 786 (7th Cir. 2014). While incarcerated at Big 
Muddy River Correctional Center, Dent attended a routine dental exam with 
Dr. Randal McBride, the prison’s dentist and an employee of Wexford Health Sources, 
Inc. Dr. McBride thought that the visit was unremarkable but did note that Dent had 
periodontitis (a bacterial infection in the gum). After that October 23, 2014 visit, Dent 
saw Dr. McBride three more times (December 23, January 6, and January 21); at each 
visit he complained of continuous mouth pain. At the December appointment, 
Dr. McBride examined Dent, ordered an x‐ray, and prescribed penicillin and ibuprofen. 
In early January when Dent reported that he was experiencing pain at a previous tooth 
extraction site, Dr. McBride examined Dent and noted nothing remarkable, but 
prescribed a different antibiotic and Tylenol. About two weeks later, on January 21, 
Dent went back to see Dr. McBride and reported that his left jaw was swelling three 
times a week and that his medication was ineffective. After examining Dent and being 
unable to diagnose the cause of his pain, Dr. McBride discussed referring Dent to an 
outside specialist. Before Dr. McBride submitted the referral request five days later, 
Dent, unhappy with his treatment, filed a grievance with the prison, which Dr. McBride 
noted in his request. The collegial review board authorized Dent to see outside 
specialist Dr. Jay Swanson, an oral surgeon, and an appointment was scheduled for one 
week later.   
         
        Dr. Swanson diagnosed Dent with tooth decay and periodontal disease, and he 
observed that one tooth (#18) had an “early abscess,” while another tooth (#17) possibly 
had an abscess. Dr. Swanson recommended extracting teeth #17 and #18, and he 
suggested the same for tooth #30 because, even though Dent had not reported 
experiencing pain in that area, it was decayed and surrounded by periodontitis in the 
gum. Dr. Swanson testified that removing those three teeth would eliminate Dent’s 
infection and, most likely, Dent’s pain.     
         
        The day after seeing Dr. Swanson, Dent again complained of mouth pain and 
swelling. Dr. Dennis Larson, Big Muddy’s medical director, examined Dent and 
transferred him to the infirmary. He prescribed Tylenol #3 and an antibiotic. Four days 
later, Dr. Larson noted that Dent had less swelling and filled out a referral request for 
Dr. Swanson to remove Dent’s #17 and #18 teeth. The request was approved on 
No. 17‐3042                                                                          Page  3 
 
March 4, and Dent was scheduled to see Dr. Swanson at his first available opening. 
Dr. Swanson removed Dent’s #17 and #18 teeth without incident on March 19.     
         
        After the surgery, Dr. McBride checked on Dent’s surgical site and made sure the 
bleeding was under control. Dr. McBride prescribed ibuprofen and penicillin. Dent saw 
Dr. Larson on March 23 with complaints of pain on the right side of his mouth, so 
Dr. Larson referred him to Dr. McBride, to whom Dent reported sensitivity in tooth #30. 
Dent inquired about having the tooth removed, and Dr. McBride advised that they 
should wait to extract it until Dent’s surgical site healed. On May 4, Dent again reported 
great pain in tooth #30, and Dr. McBride prescribed antibiotics and Tylenol. Extraction 
of tooth #30 was scheduled for May 18, and after the appointment was rescheduled for 
May 21, Dr. McBride pulled the tooth.   
         
        Dent sued Drs. McBride and Larson, Wexford, and Gladyse Taylor, Assistant 
Director of the Illinois Department of Corrections. During preliminary review, the 
district judge determined that Dent adequately pleaded claims for deliberate 
indifference against the prison dentist and physician but dismissed the remaining 
counts against Wexford and Taylor without prejudice. Dent never amended his 
pleadings. The judge ultimately entered summary judgment for the defendants, 
determining that no reasonable jury could conclude that they intolerably delayed Dent’s 
treatment and caused him unnecessary pain.   
         
        On appeal, Dent first argues that the district judge improperly decided factual 
issues in Dr. McBride’s favor by crediting his statements while examining Dent that he 
did not see visual signs of infection and that an old surgical site was healing nicely. But 
the district judge did not decide any factual issues. Notwithstanding Dent’s arguments 
that Dr. McBride was wrong, he provided no evidence that contradicted Dr. McBride’s 
testimony about his observations. There was no factual dispute to resolve. 
         
        Dent next argues that a reasonable jury could conclude that Dr. McBride was 
deliberately indifferent for failing to diagnose and competently treat his tooth and jaw 
pain from December 2014 until May 2015. Dent argues that because he has a history of 
periodontitis, Dr. McBride easily should have diagnosed abscessed teeth. But Dent has 
come forward with no evidence that Dr. McBride should have known that Dent was 
suffering from abscessed teeth even though he exhibited no visible symptoms—and 
Dent’s opinion is not evidence. Dr. McBride took an x‐ray of Dent’s mouth, performed 
numerous oral examinations, and prescribed what he thought to be proper antibiotics 
No. 17‐3042                                                                           Page  4 
 
and pain medication to combat Dent’s problems. When he could not provide relief, he 
sent Dent to a specialist.   
         
        Even if Dr. McBride should have diagnosed Dent’s abscesses sooner, nothing in 
the record supports the conclusion that Dr. McBride acted with a culpable state of mind. 
The fact that Dr. Swanson, an oral surgeon, was able to diagnose one of Dent’s teeth as 
“early abscessed” and another as “possibly abscessed” does not support the contention 
that Dr. McBride deliberately disregarded the proper treatment of an obvious medical 
issue or that he persisted in a course of treatment known to be ineffective. See Petties v. 
Carter, 836 F.3d 722, 728–29 (7th Cir. 2016). Dent has no evidence that Dr. McBride’s 
treatment choices were not based on permissible professional justifications, and medical 
professionals are entitled to deference in their treatment decisions unless “no minimally 
competent professional would have so responded under those circumstances.” 
Collignon v. Milwaukee Cty., 163 F.3d 982, 989 (7th Cir. 1998). Dent may have preferred 
treatment other than drugs for infection and pain, but his right to constitutionally 
adequate medical care does not allow him to select his own treatment. Jackson v. Kotter, 
541 F.3d 688, 697–98 (7th Cir. 2008).   
         
        Dent also argues that the time it took to remove his teeth constituted deliberate 
indifference to his prolonged pain. But Dent cannot show that he did not receive 
reasonably timed treatment under the circumstances. “Delays are common in the prison 
setting with limited resources, and whether the length of a delay is tolerable depends 
on the seriousness of the condition and the ease of providing treatment.” Petties, 836 
F.3d at 730. Although abscessed teeth can be severe, this case is not like Dobbey v. 
Mitchell‐Lawshea, 806 F.3d 938 (7th Cir. 2015), in which the prison dentist waited 16 days 
to examine an inmate after he specifically complained about an abscessed tooth. Nor 
does it resemble Berry v. Peterman, 604 F.3d 435 (7th Cir. 2010), in which a doctor 
refused an inmate’s request to see a dentist for almost two months while persisting in 
an ineffective course of treatment for a serious condition requiring oral surgery. Dent’s 
problems were not as obvious or immediately concerning—Dobbey, for example, 
experienced fever, vomiting, and stomach pain while receiving no treatment, and Berry 
was denied a visit to the dentist while he could not eat, drink, or brush his teeth. 
         
        Dr. McBride did not wantonly delay in treating Dent. His efforts, which we have 
already deemed constitutionally adequate, began the first time Dent came to him 
complaining of pain. He requested consent to refer Dent to the oral surgeon about four 
weeks after Dent’s pain did not improve, while in the meantime he examined Dent on 
numerous occasions and prescribed different medications. The delays in Dent’s 
No. 17‐3042                                                                           Page  5 
 
treatment, such as Dr. McBride waiting until Dent’s surgery site healed to recommend 
extraction of tooth #30, were based either on reasonable medical judgments or were a 
result of the prison bureaucracy. See Wilson v. Adams, 901 F.3d 816, 821–22 
(7th Cir. 2018). Dent has no evidence to the contrary. 
         
          Additionally, Dr. Larson, who is not a dentist, treated Dent for just a short 
period. He immediately admitted Dent to the infirmary on February 13 when Dent 
complained of pain and swelling; he prescribed stronger pain medication and wrote a 
referral four days later (and after Dent’s swelling decreased) for Dent to have his teeth 
extracted. Dent states for the first time on appeal that Dr. Larson violated his rights 
because he first got involved on February 13 despite Dent writing him several letters in 
December and January to complain about Dr. McBride’s treatment. The record does not 
contain any letters addressed to Dr. Larson, and even crediting Dent’s assertions, we 
cannot conclude that Dr. Larson recklessly delayed treatment. Dent was under the care 
of Dr. McBride, a dentist, during this whole period. The record lacks any evidence that 
“no minimally competent professional” would have exercised his judgment in a way 
that allowed Dr. McBride to take the lead in treating Dent. Collignon, 163 F.3d at 988. 
          
        Lastly, Dent argues that Wexford Health Sources should be subject to respondeat 
superior liability. But because Dent does not challenge the district court’s dismissal of 
his claim against Wexford, he has waived this argument. See Alejo v. Heller, 328 F.3d 930, 
934 n.2 (7th Cir. 2003). In any case, there is no underlying liability for which Wexford 
could be held responsible.   
         
                                                                                 AFFIRMED